Per Curiam: Substantially the only grounds urged on this appeal by appellant for the reversal of the decree of foreclosure relate to the allowance of the solicitor’s fees by the trial court. It is contended that under the clause in the deed of trust providing for the allowance of reasonable attorney’s and solicitor’s fees the evidence should have been confined to what was a reasonable fee, and that it was error to tax such fee upon the evidence, as it was adduced, as to what was the usual and customary fee. No objection was made below to the form of the questions which were put to the witness calling for a statement of what was a usual and customary fee, nor did appellant offer any evidence to show that the amount testified to by the witness called by the defense was excessive. In Louisville, New Albany and Chicago Railway Co. v. Wallace, 136 Ill. 87, it was said (p. 92): “It is held in a number of cases, that in order to aid a jury in determining the reasonable worth of legal services, proof may be introduced of the prices usually charged for similar services.” No evidence appearing in the record that there was any express contract as to the amount of such solicitor’s fee between the complainant and his solicitor, the complainant was entitled to have a reasonable amount allowed under the clause in the deed of trust providing therefor. In the absence of any other evidence on the subject, that which establishes the amount allowed as the usual and customary fee in such cases, and not appearing to the court to be exorbitant, must be held to be a reasonable fee. The defendant was at liberty to contest, by evidence, the amount demanded by and testified to on behalf of complainant, but he did not do so, and we cannot say that the fee is so excessive as to require a reversal of the decree. Casler v. Byers, 129 Ill. 657. The judgment of the Appellate Court is affirmed. Judgment affirmed.